Citation Nr: 1301760	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include arthritis; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability, to include arthritis; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969, and from May 1970 to March 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a left knee disability, for arthritis, and for a right ankle disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In its supplemental statement of the case, the RO announced that it had found new and material evidence to reopen the claims.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2012, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The reopened claims for service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In May 2004, the RO denied the Veteran's claims for service connection for a left knee disability, for a right ankle disability, and for acute arthritis.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the May 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis, and raises a reasonable possibility of substantiating each of the claims.  


CONCLUSION OF LAW

The evidence received since the RO's May 2004 denial is new and material; and the claims for service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claims for service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis, further assistance is unnecessary to aid the Veteran in substantiating the claims.  

II.  Petition to Reopen Claims for Service Connection

The RO originally denied service connection for a left knee disability, for a right ankle disability, and for acute arthritis, in May 2004 on the basis that, although each of the conditions was treated on one occasion in active service, there was no evidence showing a relationship between the in-service episode and current left knee disability; and no evidence showing permanent residuals or a chronic right ankle disability.

The evidence of record at the time of the last denial of the claims in May 2004 included the Veteran's service treatment records; his Form DD214's; and private records showing that the Veteran sustained a traumatic injury to the left leg and knee post-service in July 1999, resulting in multiple surgical procedures and subsequent total left knee replacement.

Service treatment records show that the Veteran was hospitalized for approximately three weeks in June and July 1967, following the onset of sore throat; swelling and tenderness in the left knee and right ankle; a mild maculopapular rash over the lower extremities; and headache.  Physical examination at the time was within normal limits, except for a mild posterior injection of pharynx and a tender, swollen left knee; the right ankle was swollen, with some brawny edema.  During the course of hospitalization, the Veteran's left knee was aspirated; effusion rapidly cleared from the left knee, and became asymptomatic.  No etiology could be found for this acute arthritis and rash.  The diagnosis was acute arthritis of the left knee and right ankle; etiology unknown.  No disability was found at the time of the Veteran's separation from active service.

Private treatment records, dated in December 2000, show that the Veteran was felt to have had some arthritis in his knee before the July 1999 left knee injury; and a surgical pathology report revealed marked changes of degenerative osteoarthritis in the left knee in April 2000.

Based on this evidence, the RO concluded in May 2004 that there was no evidence showing a relationship between the in-service episode and current left knee disability; no evidence showing permanent residuals or a chronic right ankle disability in active service and continuing post-service; and no evidence of arthritis within the first post-service year. The Veteran was informed of the RO's denial in May 2004, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denials, pursuant to 38 C.F.R. § 3.156(b).

The present claims were initiated by the Veteran in February 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 2004 includes additional private treatment records; March 2012 VA examinations; an August 2012 hearing transcript; a September 2012 statement by the Veteran's wife; and statements by the Veteran.
  
The additional private records reflect that the Veteran underwent revision of the left knee arthroplasty in October 2005.

With regard to the Veteran's left knee, the report of a March 2012 VA examination includes a diagnosis of status-post degenerative arthritis of the left knee; and indicates that the Veteran has had a total knee replacement of the left knee.  The examiner noted that the Veteran suffered an episode of acute arthritis in active service, which resolved without sequela; and that there were no objective findings of acute arthritis on today's examination.  The examiner opined that the Veteran's current left knee disability was less likely than not incurred in or caused by the in-service episode.  In support of the opinion, the examiner noted that there were no further complaints or treatment for a left knee disability until 1999, when records show that the Veteran suffered a workplace injury, resulting in multiple left knee surgeries.

With regard to the Veteran's right ankle, the report of a March 2012 VA examination includes a diagnosis of degenerative arthritis of the right ankle; and indicates that the Veteran had swelling of his right ankle in active service.  X-rays also document old traumatic changes.  The examiner opined that the Veteran's current right ankle disability was less likely than not incurred in or caused by the in-service episode.  In support of the opinion, the examiner noted that there were no further complaints or treatment for a right ankle disability during active service; that the Veteran reported subjective complaints of right ankle pain beginning two years ago; and that no chronic right ankle condition was shown in service or within the next 40 years after separation from active service.

In August 2012, the Veteran testified that both his left knee and right ankle were swollen in active service; and that he had flare-ups now and then, and had been diagnosed with arthritis post-service.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

Despite the negative opinions expressed in the March 2012 VA examinations, the Board finds the newly submitted evidence is also relevant and includes assessments of severe arthritis and revision of left knee arthroplasty in 2005, and X-ray evidence of degenerative arthritis of the right ankle in 2012; and testimony from the Veteran of continuing intermittent flare-ups of left knee pain and right ankle pain post-service.  Given the presumed credibility of the Veteran's testimony, such evidence raises a reasonable possibility of substantiating the claims for service connection as it tends to show continuity of symptomatology following discharge from service.   

Hence, the Veteran's application to reopen claims for service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis, must be granted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen claims for service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis.


REMAND

Records 

The Veteran has indicated that he was hospitalized for migratory polyarthritis in active service from June 30, 1967, to July 19, 1967, at the U.S. Naval Hospital in San Diego, California.  Service treatment records include only a one-page narrative summary, showing a diagnosis of acute arthritis of the left knee and right ankle of unknown etiology.  The claims file does not contain the hospital clinical records.  The Board recognizes that if additional service records are obtained on remand that  38 C.F.R. § 3.156(c) may be applicable.  However, the Board has also considered whether new and material evidence has been submitted herein in order to ensure that additional medical opinions can be obtained on remand.  See 38 C.F.R. § 3.159(c)(4).   

In addition, as it appears that there are additional medical records that are outstanding, the RO should ask the Veteran, once again, to identify or provide any additional treatment records (not already of record) pertaining to his left knee or his right ankle, to include those from St. John Medical Center; from Dr. Neilsen; from Dr. Bazih; from the Tulsa Orthopaedic & Sports Medicine Center; and from any other source.  The Veteran should also provide necessary releases, so VA could request relevant records on his behalf.

Records in the claims file also reflect that the Veteran suffered an injury to his left knee at his work place in July 1999, and indicate that he had received workers' compensation.  The RO should specifically seek the Veteran's authorization for release of state workers' compensation records.  

Examination 

The Veteran seeks service connection for a left knee disability, to include arthritis; and for a right ankle disability, to include arthritis.   As noted above, the Veteran's service treatment records include a diagnosis of "acute arthritis" of the left knee and right ankle, etiology unknown, in June 1967.  No disability of either the Veteran's left knee or his right ankle was found at the time of his separation examinations from active service in November 1969 or in March 1972.

If a chronic disease is shown in service, and at any time after service, the disease will be service-connected.  38 C.F.R. § 3.303(b).  Arthritis was identified in service, and is listed as a "chronic disease" at 38 C.F.R. § 3.309(a).

The Veteran suffered a severe left knee injury post-service in July 1999.  X-rays taken at that time revealed moderate degenerative arthritis in the left knee.  Subsequently, in April 2000, the Veteran underwent a left total knee arthroplasty, secondary to degenerative joint disease.  Records show that the Veteran continued to have pain in his left knee; and that he later underwent debridement of the left knee in November 2000, and underwent a revision of left knee arthroplasty in October 2005.  

More recent records reflect X-ray evidence of degenerative arthritis of the right ankle in March 2012.

In August 2012, the Veteran testified that both his left knee and right ankle were swollen in active service; and that he had flare-ups now and then, and had been diagnosed with arthritis post-service.

The Board finds that the medical findings and opinion of a VA examiner in March 2012 require further clarification.  With regard to the Veteran's left knee, the VA examiner found no evidence of acute arthritis of the Veteran's left knee in March 2012; and concluded that there was no evidence that a diagnosis of a chronic left knee disability, to include chronic arthritis, was made during the Veteran's active service.  The VA examiner then opined that the Veteran's left knee degenerative arthritis was less likely than not related to the diagnosed acute arthritis of the left knee in active service.  With regard to the Veteran's right ankle, the VA examiner concluded that there was no chronic right ankle disability shown in active service.  The Veteran was diagnosed as having arthritis in service and currently has arthritis, however, it is not clear whether the current arthritis is linked to or a progression of the rheumatic fever or arthritis shown in service or otherwise related to service based on the Veteran's testimony.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under these circumstances, an examination is needed to determine whether the Veteran has a current left knee disability, to include arthritis; and a current right ankle disability, to include arthritis, that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain the Veteran's hospital clinical records for treatment of migratory polyarthritis in active service from June 30, 1967, to July 19, 1967, at the U.S. Naval Hospital in San Diego, California.  All records and/or responses received should be associated with the paper claims file or Virtual VA file.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  

2.  After obtaining any necessary authorization from the Veteran, please request treatment records pertaining to his left knee or his right ankle, from St. John Medical Center; from Dr. Neilsen; from Dr. Bazih; from the Tulsa Orthopaedic & Sports Medicine Center; and from any other source identified by the Veteran.  Please associate all records with the paper claims folder or Virtual VA file.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Undertake appropriate action to obtain copies, from the state Workers' Compensation Office, of the determination which awarded compensation to the Veteran in 1999, and the medical records used as a basis of the award.  Please associate all records with the paper claims folder or Virtual VA file.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a left knee disability, to include arthritis; a right ankle disability, to include arthritis; and the likely etiology of each disease or injury. 

For any current disability of the left knee and/or right ankle identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred during active service-to include but not limited to the diagnosed rheumatic fever and/or "acute arthritis" of the left knee and right ankle, etiology unknown, in June 1967; and the Veteran's claim of continuing left knee and right ankle problems since then.  The Veteran also asserted during the Board hearing that shortly before he was hospitalized in June 1967 he participated in war games where he ran up and down ladders, had to squat, etc., which resulted in his left knee swelling and right ankle pain.   

The examiner should provide a complete explanation for the opinions.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  After ensuring that the requested action is completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


